Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Applicant’s Appeal Brief filed December 14, 2021.
Claims 6-8 are canceled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Christopher B. Jacobs on February 9, 2022.

The application has been amended as follows: 
(Claim 1) -- A dunnage conversion machine for converting a sheet stock material into a relatively lower density dunnage product, comprising:
a conversion assembly configured to advance a sheet stock material therethrough and to selectively randomly crumple at least a portion of the sheet stock material to form a strip of dunnage;
a cutting assembly downstream of the conversion assembly to sever discrete dunnage products from the strip of dunnage; and
;
wherein the controller is configured to control the conversion assembly to form a randomly-crumpled portion of the strip of dunnage with a first amount of crumpling and
a reduced-crumpling portion of the strip of dunnage with a second amount of crumpling
that is less than the first amount
material by cutting the strip of sheet stock material in the reduced-crumpling portion 

Allowable Subject Matter
Claims 1-5 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims in this application have been allowed because the prior art of record fails to disclose or make obvious the claimed invention including the following features:
the controller is configured to control the conversion assembly to form a randomly-crumpled portion of the strip of dunnage with a first amount of crumpling and a reduced-crumpling portion of the strip of dunnage with a second amount of crumpling that is less than the first amount and then activate the cutting assembly to sever a discrete strip of dunnage from the sheet stock material by cutting the strip of sheet stock material in the reduced-crumpling portion of the strip of dunnage
The combination of the claimed limitations are novel and found to be allowable over the prior art. The cited references taken singly or in combination do not anticipate or make obvious the Applicant’s claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ratzel et al. (US Patent No. 7,258,657 B2) discloses an apparatus for varying characteristics of the crumpled dunnage product (claim 1), but fails to teach a controller configured to activate the cutting assembly to sever a discrete strip of dunnage from the sheet stock material by cutting the strip of sheet stock material in the reduced-crumpling portion of the strip of dunnage as claimed.
Murphy et al. (US Patent No. 6,168,847 B1) discloses a different speed ratio to change the degree of crumpling as desired (Col. 9, lns 15-30), but fails to teach a controller configured to activate the cutting assembly to sever a discrete strip of dunnage from the sheet stock material by cutting the strip of sheet stock material in the reduced-crumpling portion of the strip of dunnage as claimed.
Harding et al. (US Patent No. 5,871,429) discloses a controller which controls the feeding and cutting assemblies (Abstract), but fails to specifically teach cutting the strip of sheet stock material in the reduced-crumpling portion of the strip of dunnage as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744. The examiner can normally be reached M-F 8am-4:30pm, Alt. Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





February 10, 2022
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731